Citation Nr: 1449461	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals  (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for major depressive disorder and assigned a 30 percent rating. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel  Board hearing in October 2012.  A transcript of the proceeding has been associated with the claims file. 

In May 2014, the Board granted entitlement to an initial disability rating of 50 percent, but no higher, for service-connected major depressive disorder.  

Also in May 2014, the Board found that the issue of entitlement to a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board remanded the claim for the RO to send the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability and to refer the issue to the VA Director of Compensation & Pension (Director) for consideration of entitlement to a TDIU on an extraschedular basis pursuant to  38 C.F.R. § 4.16(b).  Of record are a June 16, 2014 letter to the Veteran regarding the TDIU claim with an enclosed VA Form 21-8940 and an August 6, 2014 statement from the Director regarding consideration of entitlement to an extraschedular TDIU.  The Board finds that the RO complied with the remand directives and therefore, a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).






FINDINGS OF FACT

1.  Currently, the Veteran has a 50 percent schedular rating for service-connected major depressive disorder and a noncompensable rating for service-connected genital herpes.

2.  The most recent evidence of record reflects that the Veteran worked part time as a Certified Nursing Assistant and missed approximately one day a month of work due to an inability to cope with stress.

3.  The Veteran was afforded the opportunity to provide more updated information regarding her employability following the Board's May 2014 remand; such evidence was not forthcoming and the claims folder was reviewed on the evidence of record by the Director of Compensation & Pension in August 2014 to assess whether the Veteran was unable to obtain or maintain substantially gainful employment on account of her service-connected disabilities.

4.  Overall, the evidence in the claims file does not indicate that the Veteran's service-connected disabilities render her unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the issue of entitlement to a TDIU was found to have been raised by the record when the Veteran applied for an increased rating for her service-connected major depressive disorder.  Following the Board's remand in May 2014, the RO provided notice to the Veteran in a June 2014 letter explaining what information and evidence was needed to substantiate a claim for a TDIU and enclosed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability. 

In addition, VA obtained relevant records, to include service treatment records, VA treatment records and social security records.  The Veteran has not indicated there are any additional records that should be considered in relation to a claim for a TDIU.

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In April 2012, the Veteran was afforded a VA examination that addressed the severity of her service-connected psychiatric disorder.  After interviewing the Veteran and reviewing the claims file, the examiner provided an opinion as to the effect of her disability on her occupational and social functioning.

The Veteran was provided the opportunity to meaningfully participate in the development of this claim, to include testifying at a hearing before the Board.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II.  Entitlement to a TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

In this case, the most recent evidence of record involving the effect of the Veteran's service-connected disabilities on her ability to work include an April 2012 examination report and the testimony at her October 2012 hearing.  At the Veteran's April 2012 VA examination, it was noted she was working between part time and full time as a Certified Nursing Assistant depending on the availability of clients and that she enjoyed her work despite being unhappy about the low wage.  It was indicated the Veteran liked to keep busy, felt good about helping others and that overall she appeared to function well.  In addition, she reported a good relationship with the nurses who also worked for her agency.  As to the effect of her major depressive disorder on her social and occupational functioning, the April 2012 examiner indicated the Veteran was occasionally absent from work due to an "inability to cope with stress".  It was indicated she suffered from "intermittent low mood" and had missed 5 days in the prior 5 months due to her service-connected symptoms. 

At her hearing before the Board in October 2012, the Veteran indicated she was working 20 to 24 hours and that she was missing one day of work a month due to symptoms caused by her major depressive disorder.  When asked whether she could work more than 24 hours, the Veteran replied that she could "barely work the 24".  Based on that evidence and the fact that the Veteran's low wage raised the question of whether the Veteran was able to maintain employment that could be considered substantially gainful, the Board remanded the claim for consideration of a TDIU on an extraschedular basis.

The Board notes that after the May 2014 remand, the Veteran was given the opportunity to supplement the record with more recent information concerning her employability in the VA Form 21-8940 which was sent to her via letter in June 2014.  Because the Veteran did not respond to this correspondence, VA must make its determination based on the evidence currently of record.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991) (stating that if a Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence).  

In August 2014,  the Director of Compensation & Pension reviewed the Veteran's claims file, to include the April 2012 examination report and the hearing transcript, and determined that the evidence did not establish the Veteran was unemployed and unemployable due to service connected disability.   

The Board finds based on a review of the record that the evidence does not suggest the Veteran is incapable of performing the physical and mental acts required to obtain employment that is substantially gainful.  In addition, the evidence does not indicate that service-connected symptoms render it impossible for the Veteran to find, or keep, gainful employment in her field.  Indeed, the Veteran is now in receipt of a 50 percent disability rating for her service-connected psychiatric disorder which compensates for occupational and social impairment with reduced reliability and productivity.  

Because the preponderance of the evidence suggests that the Veteran is employable, the benefit of-the-doubt doctrine does not apply and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

A total disability rating based on individual unemployability, to include on an extraschedular basis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


